 RAYTHEON CO.Raytheon Company and International Brotherhood ofElectricalWorkers,AFL-CIO,Petitioner.Case 20-RC-9168February 1, 1971DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy CHAIRMAN MILLER AND MEMBERS BROWN ANDJENKINSPursuant to a Stipulation for Certification UponConsent Election, dated March 6, 1970, an election bysecret ballot was conducted by the Regional Directorfor Region20 on April 17, 1970, in the stipulated unitdescribed below. At the conclusion of the election, theparties were furnished a tally of ballots, which showedthat of approximately 750 elegible voters, 686 castballots of which 293 were for the Petitioner and 393against the Petitioner. There were no challenged bal-lots. Thereafter, the Petitioner filed timely objectionsto conduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations,Series 8, as amended,the Acting Regional Director conducted an investiga-tion and, on June 12, 1970, issued and duly served onthe parties his Report on Objections and Notice ofHearing.He found that substantial and material is-sues of factexisted which could best be resolved at ahearing.Accordingly, he ordered a hearing and di-rected that the Hearing Officer designated for thepurpose of conducting the hearing prepare and causeto be served upon the parties a report containing reso-lutions of credibility, findings of fact, and recommen-dations.A hearing was held on August 11, 1970, beforeHearing Officer Robert E. A. Lee. The Employer andPetitioner appeared and were given full opportunityto examine and cross-examine witnesses, and intro-duce evidence bearing on the issues. On September24, 1970, the Hearing Officer issued and served on theparties his Report on Objections and Findings andRecommendations, in which he found that the Em-ployer had engaged in certain objectionable conduct,as allegedin Objections 1, 4, 7, and 8, and that theconduct warranted setting aside the election, and hetherefore recommended that the election be setaside.'He alsofound that conduct set forth in theremaining objections did not interfere with the elec-tion and recommended that these objections be over-ruled.2Thereafter,theEmployer filed timely'The Hearing Officer found that otherconduct,alleged aspart of Objec-tions I and 4, did not interfere with the election.2 Petitioner withdrew Objection 3 at the hearing311exceptions to the Hearing Officer's report and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(l) and Sec-tion 2(6) and (7) of the Act.4. In accordance with the stipulation of the parties,we find that the following employees of the Employerconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:All production and maintenance employees in-cluding plant clerical employees, final test set-upmen, test and process equipment technicians-instrumentation,equipment technicians-me-chanical and leadmen, employed by the Employ-er at its semi-conductor facilities at 350 EllisStreet, 327Moffett Boulevard and 346 Middle-fieldRoad, Mountain View, California, exclud-ing all other technical employees, research,developmentaland engineeringemployees, fore-men, office clerical employees, professional em-ployees, guards and supervisors as defined in theAct.5.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the HearingOfficer's report, the Employer's exceptions and brief,and the entire record in this case, and, for the reasonsset forth in said Report, hereby adopts the HearingOfficer's findings and recommendations' that Objec-tions 1, 4, 7, and 8 to be sustained and that the electionof April 17, 1970, be set aside 4 Accordingly, we shallset aside the election and direct a second election.3In the absence of exceptions,we adoptpro formatheHeanng Officer'sother findings, and his recommendation thatObjections2, 5, and 6 be over-ruled.Althoughour dissenting colleague agrees that Objection7 should besustained and the election be set aside,he nonetheless expresses the opinionthat Objections1, 4, and 8 should be overruled.We are of the view,however,that the Heanng Officer was correct in construing the total evidence sur-rounding the remarks of Foreman Fred Roselle and Vice President andGeneral ManagerNevinKather,which constitute the substance of Objec-tions 4 and 8,as clearly implyingthat Respondent would close its plant inthe eventthe Unionwon the election.As to Objection1,we think SupervisorClark's threat of loss of benefit was not in the circumstances of this case tooremote in time,and that it also constituted a proper ground for setting asidethe election188 NLRB No. 42 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIt ishereby ordered that the election conductedherein on April 17, 1970, be, and it hereby is, set aside.[Direction of second election I omitted from pub-lication.]CHAIRMAN MILLER, concurring in part and dissentingin part:It seems crystal clear to me that Objections 4 and8 should be overruled. Objection 4 is based upon theEmployer's predictions that engineers and supervisorsmight quit if the Union got in, and that prospectiveemployees might be more attracted to a nonunionshop. How these remarks can be construed as threat-ening or coercive excapes me. It would take a hyper-sensitive employee with neurotic tendencies to readinto these expressions of opinion any threat to closethe plant. And even such an employee surely wouldhave had his fears quelled by the employer's leaflet ofFebruary 27, 1970 (erroneously excluded from evi-dence but marked as Emp. Exh. 7(f)), which specifi-cally stated,inter alia:The Company has no intention of closing or sell-ing its facilities inMountain View.Objection 8 is equally unfounded for like reasons.An employer's prediction that he will not be able tocompete as effectively for business or for new employ-3In order to assure that all eligible voters may havethe opportunity to beinformed of the issues inthe exercise of their statutoryright to vote,all partiesto the election shouldhaveaccess to a listof votersand their addresses whichmay be used to communicate with themExcelsiorUnderwear Inc,156NLRB1236,N.LR.B. v. Wyman-Gordon Company,394 U.S. 759 According-ly, it is herebydirectedthat an eligibilitylist,containing the names andaddresses of all the eligible voters, must befiled bythe Employer with theRegional Director for Region 20, within7 daysafter the date of issuance ofthe Notice of Second Election by the Regional Director.The Regional Direc-tor shall make the list available to all parties to the election.No extensionof time to file this list shallbe grantedby the Regional Director except inextraordinary circumstances.Failure tocomplywith this requirement shallbe grounds for setting aside the election whenever proper objections are filedees is a clearly permissible statement of views andopinions.The evidence with respect to Objection 1 reveals astatement by Supervisor Clark which constitutes athreat of loss of the benefits available under theemployee's insurance program. While this statementwas improper, it occurred 2 1/2 months before theelection, was never repeated by either Clark or anyother representative of the Employer, and, in my view,thus isolated, would not constitute grounds for settingaside the election.Objection 7 relates to the Employer's solicitation ofgrievances.When an employer who has not previous-ly had a practice of regularly soliciting employee com-plaints suddenly embarks upon such a course duringan election compaign, there is a strong inference thathe is, in effect, promising to correct any inequities hediscovers as a result of his inquiries, and impliedlyurging on his employees that the combined programof inquiry and correction will make collective actionunnecessary. His refusal to commit himself as to whatcorrective action he will take and the statement thathe cannot in any event do anything until after theelection is over do not cure this evil, and indeed mayeven heighten the employee's anticipation of goodthings to come if only the election can remove theunwanted union from the picture.It is true, as we indicated inITT Telecommunica-tions,183 NLRB No. 115, the seventh paragraph, thatthere is nothing illegalper sein employer solicitationof grievances. Neither, obviously, is there anythingillegalper sein an employer's inproving the lot of hisemployees through grantingincreasesinwages orfringe benefits. But when the timing of either is suchas to coincide with the origination of employee unionactivity then, absent affirmative showing ofsome le-gitimate business reason for the timing, it is not unrea-sonable to draw the inference of improper motivationand improper interference with employee freedom ofchoice.For this reason, I would concur in setting this elec-tion aside, solely on the basis of Objection 7.